DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO Document No. 2017/087359 to Septien Rojas et al. (hereafter Septien Rojas).
Regarding claim 1, Septien Rojas discloses zipper bag comprising an envelope in the form of a bag (Fig. 5); and first and second inner opening parts (20, 68) positioned inside the bag, wherein the first and second inner opening parts are unattached to inner surfaces of the envelope (Fig. 5); and a male zipper part (14) and a female zipper part (12) attached to the inner surfaces of the envelope, wherein one portion or the other portion of at least one of the male zipper part and the female zipper part, which is spaced apart, at a predetermined interval, from a portion where the male zipper part and the female zipper part are coupled by male/female engagement, is attached to the inner surface of the envelope (at seals 34 and/or 64; Fig. 5).
Regarding claim 2, Septien Rojas discloses a zipper bag comprising an envelope in the form of a bag (Fig. 5); and first and second inner opening parts (20, 68) positioned inside the bag, wherein the first and second inner opening parts are unattached to inner surfaces of the 
Regarding claim 3, Septien Rojas discloses the inner opening parts (20, 68) extend at a tip of a lower base of the male zipper part and at a tip of the female zipper part, the tips being adjacent to the opening parts.
Regarding claim 4, Septien Rojas discloses the inner opening parts have the same width as the envelope (Fig. 1).
Regarding claim 5, Septien Rojas discloses an outer opening part is defined from an opening tip of the envelope to the zipper bag, the inner opening part has a smaller depth than the outer opening part (Fig. 5).
Regarding claim 6, Septien Rojas discloses an outer opening part is defined from an opening tip of the envelope to the zipper bag, a tip of the inner opening part is formed at a position recessed from a tip of the outer opening part in a direction of the zipper (Fig. 5).
Regarding claim 10, Septien Rojas discloses the inner opening parts (20, 68) extend at a tip of a lower base of the male zipper part and at a tip of the female zipper part, the tips being adjacent to the opening parts.
Regarding claim 11, Septien Rojas discloses the inner opening parts have the same width as the envelope (Fig. 1).

Regarding claim 13, Septien Rojas discloses an outer opening part is defined from an opening tip of the envelope to the zipper bag, a tip of the inner opening part is formed at a position recessed from a tip of the outer opening part in a direction of the zipper (Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Document No. 2017/087359 to Septien Rojas et al. (hereafter Septien Rojas) and Patent Application Publication No. 2016/0122087 to Takigawa.
Regarding claim 7, Septien Rojas discloses the claimed invention, as discussed above, especially the second extension (below male interlocking element 52) of the male zipper part (14) being attached to one surface of the envelope.  However, Septien Rojas does not disclose the first extension portion (above male interlocking element 52) and the protrusion portion (52) attached to one surface of the envelope.  Takigawa teaches that it is known in the art to attach a first horizontal extension portion (portion of releasing member 3 just above male fit-engagement portion 2A; Fig. 4) and the protrusion portion (male fit-engagement portion 2A; Fig. 4) to an inner surface of an envelope in an analogous bag (Fig. 4).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to 
Regarding claim 8, Septien Rojas discloses the claimed invention, as discussed above, except for groove portion (18) being attached to the inner surface of the envelope.  Takigawa teaches that it is known in the art to attach a groove portion (2B) to an inner surface of an envelope in an analogous bag (Fig. 4).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to attach the groove portion to the inner surface of the envelope in the Septien Rojas bag, as in Takigawa, since applicant has not disclosed that attaching a groove portion to an inner surface of the envelope in addition to attaching first and second extension portions to an inner surface of an envelope solves any stated problem or is for any particular purpose and it appears that applicant’s invention (with the first and second extension portions attached to the inner surface of the envelope) would perform equally well regardless of whether or not the groove portion is attached to the inner surface of the envelope.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over WIPO Document No. 2017/087359 to Septien Rojas et al. (hereafter Septien Rojas) and Patent Application Publication No. 2017/0217650 to Steele.
Septien Rojas discloses the claimed invention, as discussed above, except for a dual cover extending from any one of the opening parts of the envelope and bent inward.  Steele .

Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546.  The examiner can normally be reached on M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734